826 F.2d 1071
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.John W. O'CONNOR, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
Appeal No. 87-3146.
United States Court of Appeals, Federal Circuit.
July 1, 1987.

Before FRIEDMAN, Circuit Judge, BALDWIN, Senior Circuit Judge, and NEWMAN, Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board, Docket No. BNO7528610089, sustaining the removal action by the United States Postal Service of John W. O'Connor, complies with applicable statute and regulations and has a rational basis supported by substantial evidence from the record.   See Hayes v. Department of the Navy, 727 F.2d 1535, (Fed.Cir.1984).  Accordingly, we affirm on the basis of that decision.